United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-2144
                                ___________

R. S. McCullough; Darrell F.           *
Brown, Sr.,                            *
                                       *
              Appellants,              *
                                       *
       v.                              *
                                       *
Stark Ligon, in his capacity of        *
Executive Director of Arkansas         *
Committee on Professional Conduct;     *   Appeal from the United States
J. Michael Cogbill, in his capacity as *   District Court for the
Chairman of APCC Panel; State of       *   Eastern District of Arkansas.
Arkansas; Tom Glaze, in his official   *
capacity as Justice of the Arkansas    *   [UNPUBLISHED]
Supreme Court; Robert Brown, in his *
official capacity as Justice of the    *
Arkansas Supreme Court,                *
                                       *
              Defendants - Appellees,  *
                                       *
Betty Dickey, in her official capacity *
as Justice of the Arkansas Supreme     *
Court,                                 *
                                       *
              Defendant,               *
                                       *
James Hannah, in his official capacity *
as Justice of the Arkansas Supreme     *
Court; Annabelle Clinton Imber, in her *
official capacity as Justice of the    *
Arkansas Supreme Court; Donald         *
Corbin, in his official capacity as    *
Justice of the Arkansas Supreme Court;     *
Jim Gunter, in his official capacity as    *
Justice of the Arkansas Supreme Court;     *
Paul E. Danielson, in official capacity    *
as Justice of the Arkansas Supreme         *
Court,                                     *
                                           *
             Defendants - Appellees.       *

                                    ___________

                              Submitted: November 29, 2010
                                  Filed: February 15, 2011
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       R. S. McCullough and Darrell Brown, Sr., appeal the district court’s1 order
dismissing without prejudice, their civil rights action, for lack of service and failure
to prosecute. Upon reviewing for abuse of discretion, see Boyle v. Am. Auto Serv.,
Inc., 571 F.3d 734, 742 (8th Cir. 2009) (Fed. R. Civ. P. 41(b) dismissal); Moore v.
Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (per curiam) (Fed. R. Civ. P. 4(m)
dismissal), this court finds none and affirms. See 8th Cir. R. 47B.

                        ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, sitting by designation in the Eastern District of Arkansas.

                                          -2-